Exhibit 5.1 140 Scott Drive Menlo Park, California94025 Tel: +1.650.328.4600Fax: +1.650.463.2600 www.lw.com FIRM / AFFILIATE OFFICES Barcelona Moscow Beijing Munich Boston New York Brussels Orange County January 20, 2017 Century City Paris Chicago Riyadh Dubai Rome Düsseldorf San Diego Frankfurt San Francisco Hamburg Seoul Hong Kong Shanghai Houston Silicon Valley London Singapore Extreme Networks, Inc. Los Angeles Tokyo 6480 Via Del Oro Madrid Washington, D.C. San Jose, CA 95119 Milan Re: Registration Statement on Form S-8; 8,300,000 shares of Common Stock of Extreme Networks, Inc., par value $0.001 per share Ladies and Gentlemen:
